 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

a yellow 2004 International Bus, Vehicle Identification
Number 4DRBRABP94B965444, Georgia License Plate
number DWF354 (“SUBJECT VEHICLE 3”)

cmono {4-{E OT

 

Net Ne Ne ee ee

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
im@ evidence of a crime;
C) contraband, fruits of crime, or other items illegally possessed;
i=l property designed for use, intended for use, or used in committing a crime;
C) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 371, 1001, 1546, 1589, and 1592

The application is based on these facts: See attached affidavit.

(1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant’s signature

Special Agent Brooks Abramson, DOL-OIG
Printed Name and Title

Sworn to before me and signed in my presence:

Date: Apes| \3. rit [
, ms \ dud ’'s signafufe

City and State: Milwaukee, Wisconsin Honorable David E. Jones _U.S. Magistrate Judge
Case 2:19-mj-00067-DEJ Filed 05/24/19 Page?Ptinyd2ame bd éitment 1

 

 
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, BROOKS ABRAMSON, being first duly sworn on oath, depose and state as

follows:

lL. T am a Special Agent with the United States (“U.S.”) Department of
Labor, Office of Inspector General (“DOL-OIG”) and have been so employed since
2013.

2 As part of my duties as a DOL-OIG Special Agent, J investigate
organized crime affecting the American workforce and crimes against DOL programs,
among them fraud in the foreign guest worker visa programs. Prior to my current
position, I served for approximately four years in federal law enforcement and
criminal intelligence capacities for the U.S. Departments of Homeland Security
(“DHS”) and State (“DOS”), where I investigated, among other things, U.S. visa fraud
crimes. I have received training at the U.S. Customs and Border Protection Law
Enforcement Academy and the Criminal Investigator Training Program at the
Federal Law Enforcement Training Center in Glynco, Georgia. As a Special Agent, I
have participated in the execution of multiple federal search warrants.

3. This affidavit is made in support of an application for a warrant to
search the following vehicles (collectively the “SUBJECT VEHICLES’), all of which
have been secured at the Racine Police Department since November 2016:

a. A white 1996 GMC K1500 Suburban sports utility vehicle, Vehicle
Identification Number 1GKFK16R0TJ700832, Georgia License Plate number

RBY7732 “SUBJECT VEHCILE 1”)

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 2 of 21 Document 1
b. A silver 1999 Chevrolet K15 MP sports utility vehicle, Vehicle
Identification Number 1GNFK16R4XJ318389, Georgia license plate number
RBY7733 “(SUBJECT VEHICLE 2”)

. A yellow 2004 International Bus, Vehicle Identification Number
A4ADRBRABP94B965444, Georgia License Plate number DWF354 “(SUBJECT

VEHICLE 3”)

A, This affidavit is made in support of an application for a warrant to
search SUBJECT VEHICLES for evidence and instrumentalities described further
in Attachment B, concerning fraud offenses, in violation of Title 18, United States
Code, Sections 371 (conspiracy), 1001 (false statements), 1546 (fraud and misuse of
visa, permits, and other documents), 1589 (forced labor), and 1592 (document
servitude).

5. The statements in this affidavit are based on my personal knowledge,
on information I have received from other law enforcement personnel, and from
persons with knowledge regarding relevant facts. As this affidavit is being submitted
for the limited purpose of securing a search warrant, I have not included each and
every fact known to me concerning this investigation. Witness interviews and
conversations referenced in this affidavit are in summary form and are not verbatim
translations of these interviews.

I. SUMMARY

6. Since late October of 2016, the DOL-OIG and the FBI Milwaukee

Human Trafficking Task Force have been investigating Garcia & Sons Harvesting,

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 3o0f21 Document 1
x

V7

II.

Inc. (“G&S”) and C&D Harvesting, Inc. (“C&D”), companies that purport to recruit
temporary foreign agricultural workers, primarily from Mexico, for use by various
farms throughout Georgia. As described in detail below, the investigation has
revealed that G&S, C&D, and others have defrauded the immigration system by
submitting numerous false applications for immigrant visas. In particular, G&S,
C&D, and others have engaged in a scheme to submit visa applications claiming that
prospective employees would come to the U.S. to work in the State of Georgia when,
in fact, dozens to hundreds of these workers were sent to farms in the County of
Racine in the Eastern District of Wisconsin.

Ts The investigation has further revealed that through this scheme, G&S,
C&D and others have engaged in the forced labor and document servitude of intended
foreign-national visa beneficiaries. More specifically, witness statements and
document review reflect that prior to beginning the term of any employment with
G&S or C&D, these businesses required foreign national employees to hand over their
foreign. passports containing the U.S. visas in order to prevent workers from early
departure from their labor obligations.

8. As is further described below, law enforcement believe that the
SUBJECT VEHICLES described in this Affidavit were used to transport these
workers to and from their hotel and evidence and instrumentalities of this scheme
are likely to be located within the SUBJECT VEHICLES.

FACTS SUPPORTING PROBABLE CAUSE TO SEARCH

A. Background on G&S and C&D

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 4of21 Document 1
9. According to commercial and State of Georgia databases, G&S is a
Georgia Domestic Corporation in good standing as of 2018. Georgia Secretary of State
public records list a Saul GARCIA as CEO and CFO and Consuelo GARCIA as
Secretary with a business address at 108 Tallokas Trail, Moultrie, Georgia 31788.

10. According to commercial and State of Georgia databases, C&D is a
Georgia Domestic Corporation in good standing as of 2018. Georgia Secretary of State
public records list Daniel GARCIA as CEO, CFO, and Registered Agent and Consuelo
GARCIA as Secretary with a business address at 108 Tallokas Trail, Moultrie,
Georgia 31788.

11. According to a National Law Enforcement Telecommunications System
vehicle registration query, SUBJECT VEHICLES have been registered to G&S at
108 Tallokas Trail, Moultrie, Georgia 31788 since sucumtimately July 2016.

B. Overview of the H-2A Temporary Agricultural Nonimmigrant
Visa Program

12. Foreign nationals may obtain work authorization in the U.S. through a
nonimmigrant visa petitioned on their behalf by a qualifying sponsoring U.S. based
employer... A nonimmigrant visa allows a foreign national to enter the U.S.
temporarily, to fulfill a specific purpose.”

13. One way a foreign national may obtain work authorization in the U.S.

is by obtaining an H-2A nonimmigrant visa through a U.S. based agricultural

 

1 There are limited exceptions to this general procedure, not applicable here.
28U.8.C. § 1101(a)(15)

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 5of21 Document 1
employer. The H-2A visa allows a foreign national to work in the U.S. for a
maximum uninterrupted period of three years.4

14. To apply for the H-2A visa, the prospective U.S. based employer must
submit information to the DOL, U.S. Department of Homeland Security (“DHS”) /
U.S. Citizenship and Immigration Services (“USCIS”), and in most cases, the U.S.
Department of State (“DOS”).

15. First, the prospective employer or its agent must file a DOL Form 970
Job Order (“Job Order”) with the State Workforce Agency in the area of intended
employment. The Job Order lists the work hours and location where the intended H-
2A workers will be employed. This Job Order causes the State Workforce Agency to
begin attempts to recruit U.S. workers (i.e. U.S. Citizens or Lawful Permanent
Residents) for the vacant agricultural jobs reported by the employer.5 The employer
themselves must also typically attempt their own recruitment efforts by posting
advertisements for U.S. workers in a newspaper in the area of intended employment.®
These steps are performed to adequately test the local jobs market for domestic labor.

16. Once the Job Order has been placed, and recruitment efforts for U.S.
workers exhausted, the employer can submit a DOL Form 9142 Application for
Temporary Employment Certification (‘ATEC”) to the DOL either by mail or internet
submissions. Whether mailed or remitted via internet, the ATEC is received at the

DOL’s Francis Perkins Building, 200 Constitution Avenue Northwest, Washington,

 

38 U.S.C. § 1101(a)(15)(H
48 CFR. § 214.2(viii)(b)
5 20 C.F.R. § 655.121

620 C.F.R. § 655.151

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 6of21 Document 1

 
D.C. The ATEC lists, among other things, steps taken to recruit U.S. workers,
proffered wages to the intending H-2A workers and specific work locations, including
worksite addresses. The DOL cannot certify (.e. approve) the ATEC until the
prospective employer has demonstrated that there are not sufficient able, willing and
qualified U.S. workers and that U.S. wages will not be adversely affected by the
intending H-2A beneficiaries. If submitted electronically, the ATEC does not require
an original signature at the time of submission. Before the certified ATEC can be
forwarded onto the DHS for final approval, however, it must be signed by both the
U.S. based employer and their agent/preparer (Gf applicable) under penalties of
perjury.

17. Once the ATEC is ossited. the U.S.-based employer submits a DHS
Form J-129 Petition for a Nonimmigrant Worker (“petition”) to USCIS for final
adjudication. The Petition lists, among other things, the wage levels and cpeckin
work locations where the intending H-2A’s will be placed. The petition must also be
signed by both the U.S. based employer and their agent/preparer under penalties of
perjury.

18. Upon receiving USCIS approval, the U.S. based employer will be
notified that their intending H-2A beneficiaries can present Ghemealves in person to
the nearest U.S. Embassy or Consulate for a visa interview by DOS officials.
Although the foreign national does not have to sign the ATEC or Petition under

penalties of perjury, they are required to provide a fingerprint certifying their visas

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 7 of 21 Document 1

 
are true and correct under penalties of perjury at the time of the visa interview held
abroad.

19. Once approved, an H-2A visa is affixed to the foreign national’s passport,
which the individual can present to U.S. Customs and Border Protection officials at
any U.S. port of entry to apply for admission into the U.S. as an H-2A temporary
agricultural worker.

C. Background of the Investigation

20. Since late October of 2016, law enforcement has been investigating the
use of G&S workers by Borzynski Farms and its affiliated entities (“‘Borzynski”
herein), who were present and working in Wisconsin illegally, i.e., in violation of their
H2-A visas, within the Racine, Wisconsin area during both the summer of 2015 and
the summer of 2016.

21. In or around August of 2016, the State of Wisconsin’s State Workforce
Agency, the Wisconsin Department of Workforce Development (““WDWD?”), assisted
by migrant worker advocates, visited the Riverside Inn (“Riverside”), located in
Racine, Wisconsin, based on a tip that hundreds of foreign national migrant workers
were staying at Riverside and working at local farms, among them Borzynski.
WDWD inspectors encountered Saul GARCIA, JR. (““GARCIA, JR.”), who purported
to be in charge of the G&S crews. WDWD requested and GARCIA, JR. provided a
list of all G&S workers by name as well as the migrant labor contracts for each

worker.

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 8 of 21 Document 1
22. WDWD learned, during a phone call with Consuelo GARCIA, that Saul
GARCIA, SR. (““GARCIA, SR.”) signed migrant labor contracts, Daniel GARCIA did
paperwork for the company, and Consuelo “Connie” GARCIA was the point of contact
for further inquiries. WDWD Inspectors also learned that G&S was located and did
business at 108 Tallokas Trail, Moultrie, Georgia 31788. Of additional note to
inspectors during these initial visits was that G&S was paying for all the rooms at
the Riverside and the GARCIAs had arranged for a food truck for the workers
themselves. As a result, the housing, transportation, communication, and food
supplies of the G&S workers while they were in Wisconsin were all controlled by
G&S, which your affiant notes from training and consultation, are indicators of labor
trafficking.

23. During a follow-up encounter in September of 2016, migrant advocates
attempted to make contact with the G&S workers at the Riverside to offer food
assistance vouchers to the G&S workers. While attempting to speak with the G&S
workers, GARCIA, JR. attempted to obstruct access to his workers by not allowing
direct access or being in close proximity while advocates attempted to address the
G&S workers. GARCIA, JR. appeared most intrusive when advocates asked about
the G&S workers’ pay to verify their eligibility for food voucher assistance. Due to
these concerns, federal law enforcement was notified.

24. On or about October 24 and 25 of 2016, law enforcement began
surveillance of the Riverside. Of note were four yellow school buses, including

SUBJECT VEHICLE 83, which were used to transport dozens of migrant workers to

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 9of21 Document 1
Borzynski sites beginning at 6:00 a.m. daily and returning to the Riverside around
6:00 p.m. These busses bore State of Georgia license plates DWF 320, DWF 354,
DWF 3638, and DWF 364. Law enforcement database checks reveal that the buses
are registered to G&S at 108 Tallokas Trail, Moultrie, Georgia 31788. Law
enforcement also observed multiple vehicles leading and following the school buses
to Borzynski sites. Among these accompanying vehicles were SUBJECT VEHICLE
1 and SUBJECT VEHICLE 2. Law enforcement database checks revealed that both
SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2 were registered to G&S at 108
Tallokas Trail, Moultrie, Georgia 31788.

25. On November 7, 2016, the DOL-OIG learned from WDWD investigators
that a G&S H-2A employee called WDWD seeking work. The G&S worker provided
the name of J.R. to WDWD investigators. The name J.R. was not on the list provided
by GARCIA, JR. to WDWD (See Paragraph II(C)(2)). J.R. stated to WDWD
investigators that he/she met with a WDWD investigator around August or
September 2016 when they were at the Riverside. J.R. was residing with the other
G&S workers at the Riverside at the time. WDWD notified law enforcement, who
began vetting the list of G&S workers provided by GARCIA, JR. to WDWD.
Investigators were unable to locate any consular, immigration, or work authorization
for many of the reported G&S employee names.

26. Based upon your affiants prior experience in conducting investigations
into the H-2A program in Wisconsin, I am aware of schemes which involve out-of-

state H-2A labor contractors providing labor in Wisconsin in violation of the

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 10 of 21 Document 1
geographic restrictions attested to on the ATEC and petition as described in
Paragraphs I(B)(4) and II(B)(5) of this Affidavit. In order to conceal the fact that the
H-2As are present in Wisconsin from outside their required geographic work location,
organizations involved in such schemes often provide their contracted H-2A workers
with fraudulent names, dates of birth, and Social Security numbers and compensate
the H-2A workers under these fraudulent identifiers.

27. Between late evening on November 8, 2016 and early morning on
November 9, 2016, three of the four G&S buses departed Racine, Wisconsin to a
location unknown to law enforcement. This development, plus the fact that the
harvest season was ending, led law enforcement to plan for an encounter with the
last remaining G&S workers.

28. During the afternoon of November 10, 2016, FBI Milwaukee Human
Trafficking Task Force and DOL-OIG, aided by local counterparts, performed a traffic
stop of the last remaining G&S school bus, SUBJECT VEHICLE 3, in Mount
Pleasant, Wisconsin after it departed a Borzynski property based on reasonable
suspicion that visa fraud and. labor trafficking was taking place. SUBJECT
VEHICLE 1 and SUBJECT VEHICLE 2 were also part of this traffic stop as they
were escorting Subject VEHICLE 3.

29. During the traffic stop, agents encountered 23 workers in the bus, which
was driven by an unlicensed worker among the group. Agents learned that the only

female on the bus, who identified herself as Fernanda Casillas (“Casillas”), was the

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 11 of 21 Document 1
crew leader. Casillas related to a DOL-OIG special agent that every worker on the
bus visibed for Borzynski and was undocumented.?

30. When asked to identify themselves, other passengers on the bus
provided agents with what appeared to be fraudulent DHS I-551 U.S. Permanent >
Resident Cards (“resident card”). Despite presenting resident cards, many
passengers told agents that they were present in the U.S. on H-2A agricultural
workers visas. Based on your affiant’s training and experience, a resident card in
and of itself confers legal authorization for an individual to be present and work in
the U.S.; therefore, a resident card holder would have no need for a temporary work
visa (i.e. an H-2A).

31. Upon being fingerprinted on scene for proper identification, most of the
workers’ identities came back to U.S. H-2A visas issued oversees, and the identities
on the H-2A visas did not match the identities on the apparently fraudulent resident
cards in the workers’ possession. |

32. After being properly identified, several workers provided voluntary

statements to law enforcement during the evening of November 10, 2016.8

 

7 The interview took place in the Spanish language with the law enforcement officers on scene being
‘proficient in spoken and written Spanish.

8 On-scene fingerprinting on November 10, 2016 did not reveal any criminal history for the workers
interviewed, and many workers made statements against their penal and financial interests. Law
enforcement has independently corroborated portions of the workers’ statements. For those who
remain in the U.S. through pendency of a potential criminal trial, law enforcement applied for Deferred
Action and/or Continued Presence temporary immigration remedies for witness/victims. Deferred
Action is a temporary immigration status that confers work authorization and is not crime-specific.
Continued Presence is a temporary immigration status that confers work authorization and allows for
more permanent immigration remedies (not sought directly by the U.S. government) as it is specifically
designed for victims of Human Trafficking.

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 12 of 21 Document 1
33. Generally, the workers related that they entered the U.S. on their H-2A
visas to work in the Moultrie, Georgia area for C&D®, a company run by GARCIA,
SR. and managed by GARCIA, JR. Many of the workers possessed a white employee
identification card being the letters C&D (“employee cards”). These employee cards
contained the workers’ true names. These employee cards were used to punch in and
out while the workers were on the farms in Georgia, and it was not until it was time
to come to Wisconsin that either GARCIA, SR. or GARCIA, JR. provided workers with
the fraudulent resident cards which the GARCIAs indicated should be used to cash
employee paychecks. Upon being given these fraudulent resident cards in
preparation for coming to Wisconsin around July of 2016, many of the workers were
asked to hand over their true Mexican Passports containing their H-2A visas. The
interviewed G&S workers stated that they were allowed to maintain their true
Mexican Passports containing their H-2A visas while they were transported from
Georgia to Wisconsin; however, once they arrived in Wisconsin they were directed by
the GARCIAs to turn over their true Mexican Passports containing their H-2A visas
while they worked in Wisconsin. The interviewed G&S workers stated that they were
instructed by the GARCIAs to use their fraudulent identification cards and false
names while in Wisconsin. GARCIA, Jr. was in charge of the C&D work crew in

Wisconsin, and had departed Wisconsin two days prior to return to Georgia. The

 

9 Prior to the November 10, 2016 encounter, law enforcement was unaware of C&D’s connection to the
GARCIAs. On-scene consular checks revealed that C&D Harvesting had multiple H-2A petitions for
2016 and sponsored hundreds of H-2A workers for purported agricultural work in the State of Georgia.
This is when it was confirmed that C&D and G&S shared the same business address, 108 Tallokas
Trail, Moultrie, Georgia 31788.

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 13 of 21 Document 1

 

 
interviewed G&S workers also related that they were transported to and from their
hotel to Borzynski work sites by bus.

34. During the evening of November 10, 2016, and due to the referenced
fraud and trafficking factors discovered during the initial interviews, law
enforcement escorted the workers back to the Riverside and made arrangement for
different lodging for the 23 workers.

35. During the process of moving the workers out of the Riverside, your
affiant was approached by the crew leader, Fernanda Casillas (See Paragraph
2(C)(9)). Fernanda Casillas provided law enforcement with her purported resident
card and accompanying Social Security card, and stated that the items were given to
her by her nephew, GARCIA, JR. to cash her paychecks. Fernanda Casillas then
admitted her true identify was Maria Remedios GARCIA-OLALDE (“GARCIA-
OLALDE”), and she was here on an H-2A visa sponsored by C&D. GARCIA-OLALDE
presented her true Mexican Passport to law enforcement, having retrieved that
document from SUBJECT VEHICLE 2. Additionally, GARCIA-OLALDE
voluntarily provided her fraudulent identity documents to law enforcement.
GARCIA-OLALDE also provided law enforcement consent to search her phone, which
has approximately 20 missed calls from GARCIA, SR. and GARCIA, JR. beginning
shortly after the traffic stop. The initial analysis of GARCIA-OLALDE’s phone

revealed communication with Consuelo GARCIA regarding work hours and wages.

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 14 of 21 Document 1
36. Because she initially identified herself as Fernanda Casillas to a
Sturtevant, Wisconsin police officer, GARCIA-OLALDE was taken into custody on a
State of Wisconsin charge of obstructing an officer (Wisconsin Statute 946.41(2)(a)).

37. On the morning of November 11, 2016, law enforcement was contacted
by personal from the Riverside who reported that GARCIA-OLALDE and other were
running into rooms at the Riverside used by G&S workers and were clearing out
items left from the night before. Upon arriving at the Riverside, Racine Police patrol
units could not locate GARCIA-OLALDE. Law enforcement learned that GARCIA-
OLALDE had $5,000 in cash on her person when arrested, and was able to bail herself
out of the Racine County, Wisconsin jail.

38. Based on my training and experience and through the experience of
other law enforcement officers as conveyed to me, I have learned that individuals
engaged in criminal offenses commonly maintain records relating to those criminal
offenses in their vehicles, especially when such individuals are mobile and cannot
readily access permanent offices spaces. As the SUBJECT VEHICLES were
observed by law enforcement officers to have been used to transport individuals
involved in this scheme, there is probable cause to believe that the vehicles contain
evidence of the violations of conspiracy, false statements, fraud and misuse of visas,
permits, and other documents, forced labor, and document servitude.

39. Based on the above information, I respectfully request that this Court
issue a search warrant for the SUBJECT VEHICLES, more particularly described

in Attachment A, authorizing seizure of the items described in Attachment B.

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 15 of 21 Document 1
ATTACHMENT A
DESCRIPTION OF VEHICLES TO BE SEARCHED
The vehicles to be searched include the following vehicles seized on November 10,
2016 and currently in the custody of the Racine, Wisconsin Police Department
(collectively “SUBJECT VEHICLES’):
1. Awhite 1996 GMC K1500 Suburban sports utility vehicle, Vehicle

Identification Number 1GKFK16ROTJ700832, Georgia License Plate number

RBY7732 “SUBJECT VEHICLE 1”)

 

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 16 of 21 Document 1
2. Asilver 1999 Chevrolet K15 MP sports utility vehicle, Vehicle Identification

Number 1GNFK16R4XJ318389, Georgia license plate number RY7733

(“SUBJECT VEHICLE 2”)

 

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 17 of 21 Document 1
 

3. A yellow 2004 International Bus, Vehicle Identification Number

ADRBRABP94B965444, Georgia License Plate number DWF354 (“SUBJECT
VEHICLE 3”)

eer rit till

 

Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 18 of 21 Document 1
ATTACHMENT B
LIST OF ITEMS TO BE SEIZED AND SEARCHED

1. All records within SUBJECT VEHICLES that relate to violations of Title 18,
United States Code, Sections 371 (conspiracy), 1001 (false statements), 1546
(fraud and misuse of visa, permits, and other documents), 1589 (forced labor),
and 1592 (document servitude), including but not limited to the following
a. Any and all employee or personnel files for individuals employed by Garcia &
Sons Harvesting, Inc., C&D Harvesting, Inc., or their subsidiaries or
affiliated companies (collectively referred to as “subject entities” herein),
including but not limited to: contracts, correspondence, employment
applications, emergency or family contact information, wage or salary
information, labor contracts, employment offers, copies of airline tickets or
itineraries, copies of government identification documents, passports, copies
of visas or immigration documents, related filings and related approvals, tax
and Social Security forms, and memorandums or documents showing
discipline, complaints, termination, promotion or performance;

b. Any and all payroll information, including but not limited to: tax documents,
timesheets, pay stubs, accounting and bookkeeping documents, paychecks;

c. Any and all financial records relating to subject entities, and their officers
and employees, including but not limited to any and all payment ledgers,
payment receipts or memorandums documenting cash, wire, check, direct
deposit, or any other form of payment;

1
Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 19 of 21 Document 1
 

. Any and all copies of checks and actual wire transfer instructions, wire
receipts, and/or bank account records showing the wiring or transfer of

money or currency from copies of checks and/or actual wire transfer
instructions, wire receipts, and/or bank account records showing the wiring
or transfer of money via check or wire to or from subject entities;

. Waste products from the manufacture of counterfeit, altered, or fabricated
contracts, letters, business related forms, emails, and immigration related
papers to include but not limited to scrap paper;

United States currency or other monetary instruments exceeding $300.00
USD;

. Items, documents, and effects showing ownership and/or control of the vehicle
to be searched, including but not limited to keys, vehicle registration
information, vehicle insurance information, and vehicle title;

. Computer equipment, electronic storage devices, and cell phones, used to
create or store the items, data, or records selebepend in the paragraphs of this
Attachment; and;

Passwords, password files, test keys, encryption codes, operating manuals,
and other information necessary to access the computer equipment, storage

devices or data.

. As used above, the terms “records” include all of the foregoing items of evidence

in whatever form and by whatever means they may have been created or stored.

This includes any handmade, photographic, mechanical, electrical, electronic,

2
Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 20 of 21 Document 1
 

paper, digital, and/or magnetic forms. It also includes items in the form of
computer hardware, smart phones, software, documentation, passwords, e-mail,

and/or data security devices.

3
Case 2:19-mj-00067-DEJ Filed 05/24/19 Page 21 of 21 Document 1
